            Case 2:20-cr-00179-RFB-DJA Document 19 Filed 09/08/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6378
 5   Kimberly.frayn@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00179-RFB-DJA -00059-
                                                     VCF0000-XXX
10                  Plaintiff,                        Motion to Unseal Case

11          v.

12   RONAL LOPEZ-SUASTEGUI,

13                 Defendant.

14
            The United States of America, by and through its attorneys, Nicholas Trutanich,
15
     United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney, moves
16
     for entry of the proposed Order unsealing the above-captioned case.
17
            In support of its motion, the government states:
18
            1.     On or about June 12, 2020, a Complaint was filed with the Court, charging
19
     Mr. Lopez-Suastegui with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found
20
     in the United States. See ECF No. 1, 2:20-mj-00488-NJK.
21
            2.     Mr. Lopez-Suastegui made an initial appearance on the complaint before the
22
     Court on or about June 16, 2020, and was ordered detained pending a preliminary hearing,
23

24
            Case 2:20-cr-00179-RFB-DJA Document 19 Filed 09/08/20 Page 2 of 3



1    which is presently scheduled for November 30, 2020. Id. at ECF Nos. 5, 16. Mr. Lopez-

2    Suastegui remains detained by the U.S. Marshals Service.

3           3.     Mr. Lopez-Suastegui has signed a plea agreement with the United States,

4    and this Court has set a hearing for the Waiver of Indictment, Filing of an Information,

5    Initial Appearance, Arraignment, Plea and Sentencing on Novermber 12, 2020. This case

6    was not sealed when before the Magistrate Court, but when set before this Court, it was

7    designated as sealed. There is no reason known to the government that supports this case

8    remaining sealed at this time.

9           4.     Accordingly, the government moves this Court to unseal the above-

10   captioned case, in that keeping it sealed is not necessary.

11          DATED this 3rd day of September, 2020.

12                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
13

14                                                      //s//
                                                 ______________________________
15                                               KIMBERLY M. FRAYN
                                                 Assistant United States Attorney
16

17

18

19

20

21

22

23

24


                                                    2
            Case 2:20-cr-00179-RFB-DJA Document 19 Filed 09/08/20 Page 3 of 3



1

2

3

4

5
                             UNITED STATES DISTRICT COURT
6
                                  DISTRICT OF NEVADA
7
     UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00179-RFB-DJA ---
8
                    Plaintiff,                      Order Unsealing Case
9
            v.                                        _______
                                                    (Proposed)
10
     RONAL LOPEZ-SUASTEGUI,
11
                    Defendant.
12

13

14          Upon consideration and review of the Government’s motion:

15          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

16   v. Ronal Lopez-Suastegui, is unsealed.

17                      7th day of September 2020.
            DATED this ____

18                                            By the Court:

19
                                              ____________________________
20                                            HONORABLE RICHARD F. BOULWARE, II
                                              United States District Judge
21

22

23

24


                                                3
